               Case 5:18-cr-00258-EJD Document 368 Filed 03/30/20 Page 1 of 8




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE TREFZ (CA State Bar No. 262770)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES

10

11                               UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                 )   Case No. CR-18-00258-EJD-SVK
15                                             )
             Plaintiff,                        )   MS. HOLMES’ MOTION FOR RELIEF
16                                             )   NECESSARY TO MAINTAIN CURRENT
        v.                                     )   TRIAL SCHEDULE
17                                             )
     ELIZABETH HOLMES and                      )   Date: April 20, 2020
18   RAMESH “SUNNY” BALWANI,                   )   Time: 10:00 AM
                                               )   CTRM: 4, 5th Floor
19           Defendants.                       )
                                               )
20                                             )   Hon. Edward J. Davila
                                               )
21                                             )
                                               )
22

23

24

25

26

27
     MS. HOLMES’ MOTION FOR RELIEF NECESSARY TO MAINTAIN CURRENT TRIAL SCHEDULE
28 CR-18-00258 EJD SVK
              Case 5:18-cr-00258-EJD Document 368 Filed 03/30/20 Page 2 of 8




 1                                MOTION FOR RELIEF NECESSARY
                              TO MAINTAIN CURRENT TRIAL SCHEDULE
 2

 3          PLEASE TAKE NOTICE that on April 20, 2020, at 10:00 a.m., or on such other date and time
 4 as the Court may order, in Courtroom 4 of the above-captioned Court, 280 South 1st Street, San Jose,

 5 CA 95113, before the Honorable Edward J. Davila, Defendant Elizabeth Holmes will and hereby does

 6 respectfully move the Court for entry of two orders necessary to maintain the current trial schedule

 7 during the COVID-19 pandemic. 1 Ms. Holmes makes this motion pursuant to Federal Rules of Criminal

 8 Procedure 2 and 16, Criminal Local Rule 17-2, this Court’s General Order 73, and the Court’s inherent

 9 authority to manage its docket. The Motion is based on the below Memorandum of Points and

10 Authorities, the record in this case, and any other matters that the Court deems appropriate.

11

12 DATED: March 30, 2020

13

14                                                       /s/ Lance Wade
                                                         KEVIN DOWNEY
15                                                       LANCE WADE
                                                         AMY MASON SAHARIA
16                                                       KATHERINE TREFZ
                                                         Attorneys for Elizabeth Holmes
17

18

19

20

21

22

23

24

25

26   1
    Ms. Holmes recognizes that the Court is currently closed during to the COVID-19 crisis but has
27 noticed the motion for this date and location in accordance with the rules. The defense would prefer to
   proceed on the earliest possible date available to the Court.
28 MS. HOLMES’ MOTION FOR RELIEF NECESSARY TO MAINTAIN CURRENT TRIAL SCHEDULE
     CR-18-00258 EJD SVK
                                                         i
                Case 5:18-cr-00258-EJD Document 368 Filed 03/30/20 Page 3 of 8




 1                          MEMORANDUM OF POINTS AND AUTHORITIES

 2          The COVID-19 epidemic is challenging for all citizens—including the Court, the parties, and

 3 counsel. Our struggles pale by comparison to those experienced by the afflicted and those who are

 4 treating them, or those who have been displaced as a result of the crisis. The circumstances do however

 5 make preparing for a complex months-long trial such as this extremely difficult. Based on direction

 6 from public health experts, and consistent with an order from the Mayor of Washington, D.C., Williams

 7 and Connolly LLP has prohibited all but a handful of essential workers from working from our offices.

 8 That status is likely to continue to be the case through at least April 24, 2020, the date through which the

 9 District’s closure of non-essential businesses is currently set to last, if not beyond. See Mayor’s Order

10 2020-053 (Mar. 24, 2020). 2 Of course, we continue to serve all of our clients and meet our professional

11 obligations, including our obligations to this Court.

12          Trial in this case is set to begin on July 28, 2020. As set forth more fully in the defense portion

13 of the Joint Status report filed today, the COVID-19 pandemic has combined with events in the case to

14 make the already difficult task of preparing to try this complex case in the timeframe set by the Court all

15 the more difficult. Ms. Holmes thus respectfully seeks the issuance of two Orders necessary to maintain

16 the trial schedule. The first—discussed in Section I, infra—permits the defense to take necessary trial

17 preparation steps that may be unlawful in areas severely affected by the COVID-19 pandemic and

18 subject to emergency decrees. The second—discussed in Section II, infra—facilitates the process for

19 obtaining issuance of Rule 17(c) subpoenas and addresses other discovery-related issues that have arisen

20 in the case.

21 I.       Order Permitting Trial Preparation During COVID-19 Pandemic.

22          Ms. Holmes detailed in her portion of the Joint Status report the enormous number of tasks

23 necessary to prepare for trial that typically are done in close proximity to others. See Dkt. No. 367, at 6-

24 7 (Joint Status Mem. (Mar. 30, 2020)). Many of those tasks cannot effectively be done remotely.

25
            2
26           https://coronavirus.dc.gov/release/mayor-bowser-orders-closure-non-essential-businesses.
   Indeed, just today the Mayor issued a further “stay-at-home” order proclaiming that D.C. residents—
27 which includes many members of the defense team—may only leave their residences to engage in
   essential activities or work at essential businesses. See https://coronavirus.dc.gov/stayhome.
28 MS. HOLMES’ MOTION FOR RELIEF NECESSARY TO MAINTAIN CURRENT TRIAL SCHEDULE
     CR-18-00258 EJD SVK
                                                           1
              Case 5:18-cr-00258-EJD Document 368 Filed 03/30/20 Page 4 of 8




 1 Moreover, many of the tasks (such as creation of trial materials, witness preparation, and service of

 2 subpoenas) and meetings would currently be prohibited by state or local law in the various jurisdictions

 3 in which they need to occur, including:

 4             •   The District of Columbia, which has ordered all non-essential business to cease
 5                 operations through April 24, 2020, and all individuals living in Washington, DC to stay at

 6                 their place of residence except to engage in certain essential activities. See Mayor’s

 7                 Order 2020-053 (Mar. 24, 2020); Mayor’s Order 2020-054 (Mar. 30, 2020).

 8             •   The State of New York, which has implemented at 10-point New York State on PAUSE
 9                 Plan, inducing ordering closure of all non-essential businesses, limitation on use of public

10                 transportation, and limiting congregation of individuals outside their home to workers

11                 providing essential services. See Executive Order 202.8 (Mar. 20, 2020).

12             •   The State of California, which has ordered that its residents to stay at home or at their
13                 place of residence except as needed to maintain continuity of operations of the federal

14                 critical infrastructure sectors. See Executive Order N-22-30 (Mar. 19, 2020).

15             •   The State of Maryland, which has ordered the closure of all non-essential businesses
16                 until further order and for all persons to stay in their homes or places of residence except

17                 to conduct certain essential activities. See Order of the Governor of the State of

18                 Maryland No. 20-03-23-01 (Mar. 23, 2020); Order of the Governor of the State of

19                 Maryland No. 20-03-20-01 (Mar. 30, 2020).

20             •   The State of Washington, which has ordered that all people in Washington State shall
21                 immediately cease leaving their home or place of residence except: (1) to conduct or

22                 participate in essential activities, and/or (2) for employment in essential business

23                 services. See Proclamation 20-25 by the Governor Amending Proclamation 20-05 (Mar.

24                 23, 2020).

25             •   The Commonwealth of Virginia, which has ordered that all individuals in Virginia shall
26                 remain at their place of residence, except to conduct certain essential activities or when

27                 travel is required by court order, through June 10, 2020. See Executive Order No. 55

28 MS. HOLMES’ MOTION FOR RELIEF NECESSARY TO MAINTAIN CURRENT TRIAL SCHEDULE
     CR-18-00258 EJD SVK
                                                         2
                Case 5:18-cr-00258-EJD Document 368 Filed 03/30/20 Page 5 of 8




 1                  (Mar. 30, 2020).

 2          Trial-preparation tasks will require members of the defense team or agents we retain to undertake

 3 actions that public health officials have deemed to be inadvisable and/or unlawful under the above

 4 decrees and others. Travel for meetings may in some circumstances also be unlawful. Some of the

 5 recipients we need to serve with subpoenas or witnesses we need to interact with for trial preparation are

 6 health care professionals and institutions and laboratory and testing companies. Others are people who

 7 are sheltered in place and hesitant or unwilling to meet with us in person. We expect many subpoena

 8 recipients and/or witnesses to respond with hostility to receipt of subpoenas or other contacts during this

 9 time, and to question the lawfulness of our actions.

10          In the face of these obstacles, we will continue our preparation and undertake all necessary trial

11 preparation tasks, consistent with the current schedule. While we are hesitant to encourage any person

12 to undertake actions that are contrary to advice and directions from public health officials or impose any

13 burdens on health care professionals or institutions, we must adhere to the direction provided by this

14 Court regarding the time and manner in which it wishes to proceed with this case. As officers of the

15 Court, we are duty bound to do our best to meet any judicial requirements that are imposed. We

16 recognize and are respectful of the many competing demands that the Court needs to balance, how

17 difficult the balancing of those demands may be in present circumstances, and we will continue to do

18 our best to meet the timelines the Court has deemed appropriate in these circumstances. 3

19          Given that the Court has determined that it is necessary to proceed as scheduled, we would

20 respectfully request that the Court issue an Order that directs us to do so and makes plain that our trial

21 preparation actions are essential activities, so that we stay in compliance with all state and local laws,

22 and so we may use that Order with state and local authorities and in dealings with witnesses and other

23 third parties who may object to the manner in which we are proceeding. 4 A form of proposed order is

24
            3
25           We are similarly duty bound to our client, and in the event that adequate trial preparation
   becomes simply impossible, we will be obligated to advise the Court and seek appropriate relief.
26         4
             The defense understands that the United States Attorney General has been working towards
   providing similar protections for federal prosecutors. See Sadie Gurman, Barr Strives to Keep Justice
27 Moving Amid Coronavirus Crisis, Wall St. J. (Mar. 23, 2020) (“[Mr. Barr] instructed U.S. attorneys on
   Friday to tell their state and local counterparts that federal employees must be allowed to travel and
28 MS. HOLMES’ MOTION FOR RELIEF NECESSARY TO MAINTAIN CURRENT TRIAL SCHEDULE
     CR-18-00258 EJD SVK
                                                          3
              Case 5:18-cr-00258-EJD Document 368 Filed 03/30/20 Page 6 of 8




 1 attached hereto as Exhibit A.

 2 II.      Order Governing Rule 17(c) Subpoenas and Setting Discovery Deadlines During COVID-
            19 Pandemic.
 3

 4          In her portion of the Joint Status Report filed today, Ms. Holmes detailed actions by the

 5 government that have further complicated trial-preparation, including the government’s expansion of its

 6 case through an unreasonably broad Rule 404(b) disclosure and inclusion in its Bill of Particulars of a

 7 substantial quantity of newly discovered evidence. See Dkt. No. 367, at 3-4. We anticipate the need to

 8 come forward with 50-100 trial and document subpoenas, including many to gather documents to rebut

 9 the new allegations in the government’s Rule 404(b) disclosures and Bill of Particulars. Many of those

10 will have to be filed on an ex parte basis to protect defense strategy, as is permitted under this Court’s

11 Criminal Local Rules. See Criminal Local Rule 17-2(a)(1). Under those rules, however, the process of

12 seeking issuance of subpoenas—and the return of documents to the Court—would require contact

13 between our agents and those of the recipients with court staff.

14          In light of current circumstances and conditions, we respectfully request that the Court issue an

15 Order granting the defense the authority to issue early return subpoenas under Federal Rule of Criminal

16 Procedure 17(c) and the Court’s Local Rules without further order of the Court. Rather than burden the

17 Court and increase the risk on our agents and court staff through numerous manual filings and document

18 returns at the San Jose Courthouse, the Order would permit service of subpoenas returnable to counsel

19 for Ms. Holmes. Third-parties of course still could move to quash subpoenas they believe to be

20 objectionable.

21          Moreover, because time is of the essence, the requested Order would set firm deadlines for the

22 government’s outstanding discovery responses to prevent further government delays like those detailed

23 in the defense portion of the Joint Status Report. See Dkt. No. 367, at 3 & nn. 1, 2. In particular, the

24 requested Order sets deadlines for the government (1) to produce all discovery referenced in its Rule

25 404(b) notice, Bill of Particulars, and expert witness disclosures that has not yet been produced; (2) to

26

27
     commute for law enforcement work even in places with restrictions.”).
28 MS. HOLMES’ MOTION FOR RELIEF NECESSARY TO MAINTAIN CURRENT TRIAL SCHEDULE
     CR-18-00258 EJD SVK
                                                          4
             Case 5:18-cr-00258-EJD Document 368 Filed 03/30/20 Page 7 of 8




 1 produce documents from the FDA, including those from the remaining priority custodians; and (3) to

 2 identify documents within the taint materials that are Theranos privileged and not usable in the case. A

 3 form of proposed order is attached hereto as Exhibit B.

 4

 5
     DATED: March 30, 2020                              Respectfully submitted,
 6

 7
                                                        /s/ Lance Wade
 8                                                      KEVIN DOWNEY
                                                        LANCE WADE
 9                                                      AMY MASON SAHARIA
                                                        KATHERINE TREFZ
10                                                      Attorneys for Elizabeth Holmes
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 MS. HOLMES’ MOTION FOR RELIEF NECESSARY TO MAINTAIN CURRENT TRIAL SCHEDULE
     CR-18-00258 EJD SVK
                                                        5
             Case 5:18-cr-00258-EJD Document 368 Filed 03/30/20 Page 8 of 8




 1                                      CERTIFICATE OF SERVICE

 2          I hereby certify that on March 30, 2020 a copy of this filing was delivered via ECF on all counsel

 3 of record.

 4

 5
                                                         /s/ Lance Wade
 6                                                       Lance Wade
                                                         Attorney for Elizabeth Holmes
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 MS. HOLMES’ MOTION FOR RELIEF NECESSARY TO MAINTAIN CURRENT TRIAL SCHEDULE
     CR-18-00258 EJD SVK
                                                        6
Case 5:18-cr-00258-EJD Document 368-1 Filed 03/30/20 Page 1 of 5




                 EXHIBIT A
             Case 5:18-cr-00258-EJD Document 368-1 Filed 03/30/20 Page 2 of 5




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE TREFZ (CA State Bar No. 262770)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES
10

11                                   UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                           SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                      )   Case No. CR-18-00258-EJD-SVK
15                                                  )
             Plaintiff,                             )   [PROPOSED] ORDER PERMITTING TRIAL
16                                                  )   PREPARATION DURING COVID-19
        v.                                          )   PANDEMIC
17                                                  )
     ELIZABETH HOLMES and                           )
18   RAMESH “SUNNY” BALWANI,                        )
                                                    )
19           Defendants.                            )   Hon. Edward J. Davila
                                                    )
20                                                  )

21

22           WHEREAS, trial in the above-captioned matter is scheduled to begin on July 28, 2020;
23           WHEREAS, the COVID-19 disease, caused by a virus that spreads easily from person to person
24 which may result in serious illness or death and has been classified by the World Health Organization as

25 a worldwide pandemic, has broadly spread throughout the United States;

26           WHEREAS, the President of United States has declared a National Emergency in response to the
27 COVID-19 outbreak;

28           WHEREAS, scientific evidence and public health best practices show that the most effective
     [PROPOSED] ORDER
     CR-18-00258 EJD SVK                            1
            Case 5:18-cr-00258-EJD Document 368-1 Filed 03/30/20 Page 3 of 5




 1 approach to slowing the community transmission of communicable diseases like COVID-19 is through

 2 limiting public activities and engaging in social distancing;

 3          WHEREAS, consistent with guidance from national and state public health agencies, the federal

 4 government and numerous states and municipalities in which trial-preparation activities in this matter

 5 must occur have declared public emergencies and/or public health emergencies and have suspended or

 6 placed restrictions on government services, movement of individuals, private business operations, and

 7 court proceedings with the aim facilitating an effective response to the COVID-19 emergency,

 8 including:

 9              •   The District of Columbia has ordered all non-essential business to cease operations
10                  through April 24, 2020, and all individuals living in Washington, DC to stay at their place

11                  of residence except to engage in certain essential activities. See Mayor’s Order 2020-053

12                  (Mar. 24, 2020); Mayor’s Order 2020-054 (Mar. 30, 2020).

13              •   The State of New York has implemented at 10-point New York State on PAUSE Plan,
14                  inducing ordering closure of all non-essential businesses, limitation on use of public

15                  transportation, and limiting congregation of individuals outside their home to workers

16                  providing essential services. See Executive Order 202.8 (Mar. 20, 2020).

17              •   The State of California has ordered its residents to stay at home or at their place of
18                  residence except as needed to maintain continuity of operations of the federal critical

19                  infrastructure sectors. See Executive Order N-22-30 (Mar. 19, 2020).

20              •   The State of Maryland has ordered the closure of all non-essential businesses until further
21                  order and for all persons to stay in their homes or places of residence except to conduct

22                  certain essential activities. See Order of the Governor of the State of Maryland No. 20-

23                  03-23-01 (Mar. 23, 2020); Order of the Governor of the State of Maryland No. 20-03-20-

24                  01 (Mar. 30, 2020).

25              •   The State of Washington has ordered that all people in Washington State shall
26                  immediately cease leaving their home or place of residence except: (1) to conduct or

27                  participate in essential activities, and/or (2) for employment in essential business

28                  services. See Proclamation 20-25 by the Governor Amending Proclamation 20-05 (Mar.

     [PROPOSED] ORDER
     CR-18-00258 EJD SVK                              2
             Case 5:18-cr-00258-EJD Document 368-1 Filed 03/30/20 Page 4 of 5




 1                  23, 2020).

 2              •   The Commonwealth of Virginia has ordered that all individuals in Virginia shall remain
 3                  at their place of residence, except to conduct certain essential activities or when travel is

 4                  required by court order, through June 10, 2020. See Executive Order No. 55 (Mar. 30,

 5                  2020).

 6          WHEREAS, the Chief Judge of the Northern District of California has ordered the closure of the

 7 San Jose Courthouse to both staff and the public, with no exceptions, through April 7, 2002, which

 8 period may be extended by further order. See N.D. Cal. General Order 73 (as amended Mar. 25, 2020).

 9          WHEREAS, in recognition of the impact of court proceedings during the COVID-19 outbreak on

10 the health of jurors, witnesses, parties, attorneys, the public, court staff, Probation and Pretrial Services

11 staff, chambers staff, and judges, the Chief Judge of the Northern District of California has ordered,

12 among other things, that no criminal jury trial will be commenced before May 1, 2020; that appearances

13 in criminal cases before the district judges may be waived and postponed, and that the requirements for

14 filing of courtesy copies to chambers is suspended pending further notice. See N.D. Cal. General Order

15 72 (Mar. 16, 2020);

16          WHEREAS, this Court’s General Order 72 permits individual Judges to make case-by-case

17 exceptions to procedures at their discretion;

18          WHEREAS, the COVID-19 pandemic in the United States is a public health emergency that

19 poses challenges to the parties in their efforts to effectively prepare for trial and remain in compliance

20 with the above orders and public health best practices because many of the activities necessary to that

21 trial preparation would violate the foregoing orders or related to state and local laws;

22          WHEREAS, notwithstanding the foregoing orders, and based on the authority permitted by Gen.

23 Order 72, the continuation of the above-captioned matter is deemed to be an essential government

24 function;

25

26          IT IS HEREBY ORDERED that the parties, their counsel, and their agents, are ordered to take

27 steps they deem necessary to prepare for trial in this matter, including: causing to be manually filed in

28 the courts of this District and elsewhere manual filings consistent with court rules for such filings;

     [PROPOSED] ORDER
     CR-18-00258 EJD SVK                               3
             Case 5:18-cr-00258-EJD Document 368-1 Filed 03/30/20 Page 5 of 5




 1 serving trial subpoenas and subpoenas duces tecum on non-parties as the need may be, including upon

 2 non-parties in affected areas and notwithstanding any local orders or laws to the contrary; traveling

 3 interstate to meet with witnesses to prepare for trial testimony; and taking whatever other steps and

 4 engaging whatever staff, experts, consultants, or other agents they deem appropriate and necessary for

 5 trial preparation;

 6

 7          IT IS FURTHER ORDERED that the right to complete the above activities supersedes any

 8 federal, state, or local law or order to the contrary;

 9
10          IT IS SO ORDERED.

11

12 Dated __________

13
                                                            Hon. Edward J. Davila
14                                                          United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER
     CR-18-00258 EJD SVK                              4
Case 5:18-cr-00258-EJD Document 368-2 Filed 03/30/20 Page 1 of 4




                    EXHIBIT B
             Case 5:18-cr-00258-EJD Document 368-2 Filed 03/30/20 Page 2 of 4




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE TREFZ (CA State Bar No. 262770)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES
10

11                                   UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                           SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                      )   Case No. CR-18-00258-EJD-SVK
15                                                  )
             Plaintiff,                             )   [PROPOSED] ORDER GOVERNING
16                                                  )   ISSUANCE OF RULE 17(C) SUBPOENAS AND
        v.                                          )   SETTING DISCOVERY DEADLINES DURING
17                                                  )   COVID-19 PANDEMIC
     ELIZABETH HOLMES and                           )
18   RAMESH “SUNNY” BALWANI,                        )
                                                    )
19           Defendants.                            )
                                                    )   Hon. Edward J. Davila
20                                                  )

21

22           WHEREAS, trial in the above-captioned matter is scheduled to begin on July 28, 2020;
23           WHEREAS, the COVID-19 disease, caused by a virus that spreads easily from person to person
24 which may result in serious illness or death and has been classified by the World Health Organization as

25 a worldwide pandemic, has broadly spread throughout the United States;

26           WHEREAS, the President of United States has declared a National Emergency in response to the
27 COVID-19 outbreak;

28           WHEREAS, scientific evidence and public health best practices show that the most effective
     [PROPOSED] ORDER
     CR-18-00258 EJD SVK                            1
             Case 5:18-cr-00258-EJD Document 368-2 Filed 03/30/20 Page 3 of 4




 1 approach to slowing the community transmission of communicable diseases like COVID-19 is through

 2 limiting public activities and engaging in social distancing;

 3          WHEREAS, the Chief Judge of the Northern District of California has ordered the closure of the

 4 San Jose Courthouse to both staff and the public, with no exceptions, through April 7, 2002, which

 5 period may be extended by further order. See N.D. Cal. General Order 73 (as amended Mar. 25, 2020);

 6          WHEREAS, in recognition of the impact of court proceedings during the COVID-19 outbreak on

 7 the health of jurors, witnesses, parties, attorneys, the public, court staff, Probation and Pretrial Services

 8 staff, chambers staff, and judges, the Chief Judge of the Northern District of California has ordered,

 9 among other things, that no criminal jury trial will be commenced before May 1, 2020; that appearances
10 in criminal cases before the district judges may be waived and postponed, and that the requirements for

11 filing of courtesy copies to chambers is suspended pending further notice. See N.D. Cal. General Order

12 72 (Mar. 16, 2020);

13          WHEREAS, this Court’s General Order 72 permits individual Judges to make case-by-case

14 exceptions to procedures at their discretion;

15          WHEREAS, Criminal Local Rule 17-2 provides that no subpoena in a criminal case may require

16 the production of books, papers, documents or other objects in advance of the trial, hearing or

17 proceeding at which these items are to be offered in evidence, unless the Court has entered an order

18 pursuant to Rule 17(c) of the Federal Rules of Criminal Procedure;

19          WHEREAS, Criminal Local Rule 17-2 further provides that an order permitting issuance of a

20 Rule 17(c) subpoena may be obtained by filing either a noticed motion or, for good cause, an ex parte

21 motion without advance notice to the opposing party;

22          WHEREAS, Criminal Local Rule 17-2 further provides that any Rule 17(c) subpoena must be

23 returnable to the Court and the items sought therein must be delivered to the Court at the place, date and

24 time indicated;

25          WHEREAS, the normal operation of Rule 17-2 in this complex case likely will require numerous

26 manual filings and deposits at the San Jose Courthouse which may be impossible or impracticable under

27 present circumstances;

28          WHEREAS, it is necessary to meet all deadlines going forward to ensure that there are no

     [PROPOSED] ORDER
     CR-18-00258 EJD SVK                               2
             Case 5:18-cr-00258-EJD Document 368-2 Filed 03/30/20 Page 4 of 4




 1 additional delays that prejudice the defense’s ability to prepare for trial under the current, challenging

 2 circumstances;

 3

 4          IT IS HEREBY ORDERED that the parties in the above-captioned matter may issue Rule 17(c)

 5 subpoenas without a prior application to the Court. Documents subject to the Rule 17(c) subpoenas

 6 issued under this Order shall be returnable directly to the parties at the date, time, and location indicated

 7 on the subpoena.

 8          IT IS FURTHER ORDERED that, in order further to facilitate trial preparation in this matter on

 9 the current schedule, the government shall adhere to the following discovery deadlines:
10      1. The government is to produce all discovery referenced in its Rule 404(b) notice, Bill of

11          Particulars, and expert witness disclosures that has not yet been produced by April 7, or not

12          later than within 24 hours of the issuance of this order.

13      2. The government is to produce documents from the remaining priority FDA custodians (as

14          defined in the agreement between the parties) by April 10, or not later than within 24 hours of

15          the issuance of this order.

16      3. The government is to produce the remainder of the FDA discovery by April 21, or not later

17          than within 24 hours of the issuance of this order. The Court will entertain a defense motion

18          to exclude all FDA-related evidence if this deadline is not met.

19      4. The government taint team is to identify all documents within the taint materials that are

20          Theranos privileged and not usable in the case by April 21, or not later than within 24 hours

21          of the issuance of this order. The Court will entertain a defense motion to exclude all

22          documents in the taint materials if this deadline is not met.

23

24          IT IS SO ORDERED.

25 Dated __________

26
                                                          Hon. Edward J. Davila
27                                                        United States District Judge
28

     [PROPOSED] ORDER
     CR-18-00258 EJD SVK                              3
